Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koseki 20150100721 herein Koseki in view of Nangoh 20170228161 herein Nangoh.

Per claim 1, Koseki discloses: identifying an old storage volume in a first location of a first RAID array of the storage system; (¶0018; selecting a first logical storage area) and exchanging the old storage volume in the first location of the first RAID array with a second storage volume in a second location of a second RAID array of the storage system, (¶0018; swapping first area with second area) wherein the first RAID array and the second RAID array are a same type of RAID array, (¶00150; RAID 5 as raid group) and wherein exchanging the old storage volume with the second storage volume causes the first RAID array to have an equal number of old storage volumes as the second RAID array (fig. 27).
Koseki does not specifically disclose: calculating a predicted remaining life of the first storage volume by subtracting the accumulated write quantity from a total write quantity to generate a remaining write quantity, and dividing the remaining write quantity by an average write throughput; determining the predicted remaining life is below a first threshold; and classifying the first storage volume as the old storage volume.
However, Nangoh discloses:  calculating a predicted remaining life of the first storage volume by subtracting the accumulated write quantity from a total write quantity to generate a remaining write quantity, and dividing the remaining write quantity by an average write throughput; determining the predicted remaining life is below a first threshold; and classifying the first storage volume as the old storage volume (fig. 7, ¶0099;pedicts end of life… dividing the difference between the sum total of the per-cluster write counts and the predetermined count by the average write count per unit time; examiner notes that end of life is a marker for an older storage volume).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combined the Koseki’s identifying of an old storage volume  with Nagoh’s end of life prediction 
Per claim 2, Koseki discloses: wherein the first RAID array and the second RAID array are selected from a group consisting of: two RAID 5 arrays, and two RAID 6 arrays (¶0150; RAID 5).
Per claim 3, Koseki discloses: wherein the old storage volume and the second storage volume are solid state drives (¶0073).
Per claim 4, Koseki discloses: wherein the old storage volume and the second storage volume are hard disk drives (¶0087).
Per claim 7, Koseki discloses: wherein the total write quantity is a first number of bytes the first storage volume is rated to incur during a working life of the first storage volume (fig. 20).
Per claim 8, Koseki discloses: wherein the total write quantity is a first number of bytes the first storage volume is rated to incur during a working life of the first storage volume (fig. 20).
Per claim 9, Koseki discloses: wherein the average write throughput is an average bytes per unit time (fig. 31).
Per claim 10, Koseki discloses: wherein the average write throughput is calculated based on data from the first storage volume collected over a predetermined period of time (fig. 31 ¶0282).
Per claim 11, Koseki discloses: wherein calculating the predicted remaining life of the first storage volume occurs repeatedly at each predetermined period of time (fig. 25; ¶0270-274; using the slope to predict end of life at a time t).
Per claim 12, Koseki discloses: wherein calculating the predicted remaining life of the first storage volume occurs repeatedly at each predetermined period of time (fig. 25; ¶0270-274; using the slope to predict end of life at a time t).
Per claim 13, Koseki discloses: wherein exchanging the old storage volume with the second storage volume further comprises: determining that an expected remaining life of the second storage volume is above a second threshold, wherein the second threshold is greater than the first threshold (fig. 28; ¶0018 and ¶0069, ¶0305-0306).
Per claim 15, Koseki discloses: wherein exchanging the old storage volume with the second storage volume further comprises: copying data of the second storage volume to a spare storage volume; copying data of the old storage volume to the second storage volume; and copying data of the second storage volume from the spare storage volume to the old storage volume (Fig. 27 ¶0294; temporary store extents in controller and then swap them).
Per claim 20, Koseki discloses: identifying a first pair of storage volumes having two old storage volumes in a RAID 10 mirrored array; (¶0018; selecting a first logical storage area) and exchanging a first storage volume of the first pair of storage volumes with a second storage volume of a second pair of storage volumes, (¶0018; swapping first area with second area) wherein the second pair of storage volumes contains no old storage volumes, (¶00150; RAID 5 (RAID 1+0) as raid group) and wherein, as a result of the exchanging, the first pair of storage volumes and the second pair of storage volumes in the RAID 10 mirrored array each contain less than two old storage volumes (fig. 27; ¶0018; once the swap occurs a balancing of the volumes occurs).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koseki 20150100721 herein Koseki. In view of Zwisler et al. 8065558 herein Zwisler.

Per claim 14, Koseki discloses a system wherein remaining life is monitored for SSD’s and data is migrated/wear leveled accordingly but does not specifically disclose: determining, in response to exchanging the old storage volume with the second storage volume, that a predicted remaining life of the old storage volume is below a second threshold; classifying the old storage volume as a rejected storage volume in response to determining that the predicted remaining life is below the second threshold; and rebuilding the second RAID array associated with the rejected storage volume.
However, Zwisler in an analogous art discloses: determining, in response to exchanging the old storage volume with the second storage volume, that a predicted remaining life of the old storage volume is below a second threshold; classifying the old storage volume as a rejected storage volume in response to determining that the predicted remaining life is below the second threshold; and rebuilding the second RAID array associated with the rejected storage volume (fig. 3, corresponding disclosure; when it is determined that the volume comprises a failed disk, the RAID is rebuilt; the examiner notes that Koseki combined with Zwisler would yield a system that monitors the end of life of a SSD within a volume and rebuild the volume by introducing a new SSD).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Koseki and Zwisler virtual hot spares increases rebuild reliability (col 5 lines 22-41).

Claim 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koseki 20150100721 herein Koseki. In view of Lingarajappa et al. 20190220207 herein Lingarajappa.
Per claim 16, Koseki discloses a system wherein remaining life is monitored for SSD’s and data is migrated/wear leveled accordingly but does not specifically disclose: wherein the spare storage volume is older than the old storage volume and the second storage volume.
However, Lingarajappa in an analogous art discloses: wherein the spare storage volume is older than the old storage volume and the second storage volume 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Koseki and Lingarajappa reconfiguring of the RAID geometry of the group with the failed volume allows for the continued use of older non defective devices (Abstract).
Per claim 18, Koseki discloses: identifying an old storage volume in a first location of a first RAID array of the storage system; (¶0018; selecting a first logical storage area) and exchanging the old storage volume in the first location of the first RAID array with a second storage volume in a second location of a second RAID array of the storage system, (¶0018; swapping first area with second area) and wherein exchanging the old storage volume with the second storage volume causes the first RAID array to have fewer old storage volumes than the second RAID array 
Koseki does not specifically disclose: and exchanging the old storage volume in the first location of the first RAID array with a second storage volume in a second location of a second RAID array of the storage system, wherein the first RAID array and the second RAID array are different types of RAID arrays, wherein the second RAID array has a higher tolerance for storage volume failures relative to the first RAID array, and wherein exchanging the old storage volume with the second storage volume causes the first RAID array to have fewer old storage volumes than the second RAID array(fig. 27; adjustment of volumes available to the RAID results in fewer old storage volumes).
However, Lingarajappa discloses:  and exchanging the old storage volume in the first location of the first RAID array with a second storage volume in a second location of a second RAID array of the storage system, (¶0015; discloses draining data from one fault tolerant group to another storage group) wherein the first RAID array and the second RAID array are different types of RAID arrays, wherein the second RAID array has a higher tolerance for storage volume failures relative to the first RAID array, (raid group A is different fault tolerant level to the replacement Raid group).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combined the Koseki’s identifying of an old storage volume with Lingarajappa’s fault tolerant 
Per claim 19, Koseki discloses: wherein the first RAID array and the second RAID array are selected from a group consisting of: two RAID 5 arrays, and two RAID 6 arrays (¶0150; RAID 5).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koseki 20150100721 herein Koseki. In view of Nickolov et al. 20090276771 herein Nickolov.
Per claim 17, Koseki discloses: wherein the method is performed by a storage controller executing instructions downloaded from a remote data processing system via a network, wherein the storage controller interfaces with the first RAID array and the second RAID array (fig. 2 and 7; ¶0079 and ¶0081).
Koseki does not specifically discloses: and wherein the method further comprises: metering usage of the instructions; and generating an invoice based on metering the usage of the instructions.
However, Nickolov discloses: and wherein the method further comprises: metering usage of the instructions; and generating an invoice based on metering the usage of the instructions (¶0381).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combined the Koseki’s RAID remote processing system  with Nickolov’s Licensing management system to improve quality of service (¶1237).



Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2131